Judgment, Supreme Court, Bronx County, rendered *559March 26, 1974 convicting defendant after a trial by jury of the crimes of robbery in the first degree and possession of a weapon as a misdemeanor and sentencing him to a term of imprisonment of 2Vx to 7Vi years on the robbery charge and a definite term of one year on the weapons charge, unanimously reversed, on the law and in the interest of justice, and a new trial directed. The defense to the charges consisted of the claim of alibi. The People’s case, for the most part, rested upon the complainant’s in-court identification of the defendant. In this respect impermissible bolstering testimony was admitted into evidence (People v Trowbridge, 305 NY 471)— three other witnesses being permitted to testify to their having observed complainant make an extra-judicial identification of defendant. Although the improper testimony was received into evidence without objection, since the only direct evidence connecting defendant to the crime was the complainant’s in-court identification, the errors cannot be disregarded and a new trial is ordered in the interest of justice (People v Otero, 45 AD2d 952). Concur—Stevens, P. J., Kupferman, Lupiano, Tilzer and Nunez, JJ.